        Case 1:19-cv-01940-TNM Document 19 Filed 01/28/20 Page 1 of 2



                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA


WAEL MUHAMMAD BAZZI,                 )
                                     )
        Plaintiff,                   )
                                     )
        v.                           )
                                     ) Civil Action No. 1:19-cv-1940 (TNM)
ANDREA M. GACKI, in her official     )
Capacity as Director of the U.S.     )
Department of the Treasury Office of )
Foreign Assets Control,              )
                                     )
and                                  )
                                     )
UNITED STATES DEPARTMENT OF          )
THE TREASURY, OFFICE OF FOREIGN )
ASSETS CONTROL,                      )
                                     )
       Defendants.                   )
                                     )

                       NOTICE OF CLASSIFIED LODGING

      Defendants, through undersigned counsel, hereby provide notice that today, January

28, 2020, the Government is lodging for submission classified information in support of

their motion to dismiss or, in the alternative, for summary judgment, ECF No. 12, and in

support of their opposition to Plaintiffs’ cross-motion for summary judgment, ECF No. 16.

This ex parte, in camera submission includes classified portions of the administrative

record in this matter. See 50 U.S.C. § 1702(c) (permitting ex parte, in camera review of

classified information used in designations pursuant to the International Emergency

Economic Powers Act); Executive Order 13,526, 75 Fed. Reg. 707 (Dec. 29, 2009)

(governing national security information). The submission is being lodged for secure



                                           1
         Case 1:19-cv-01940-TNM Document 19 Filed 01/28/20 Page 2 of 2



storage and for secure transmission to the Court (upon request) with the U.S. Department

of Justice, Litigation Security Group, Washington, DC, (202) 514-9016. The Court may

contact undersigned counsel, or the Litigation Security Group, to assist in securing delivery

of this submission for review at the Court’s convenience.



Dated January 28, 2020                            Respectfully submitted,


                                                  JOSEPH H. HUNT
                                                  Assistant Attorney General

                                                  DIANE KELLEHER
                                                  Assistant Branch Director

                                                  /s/ Kevin Snell
                                                  KEVIN SNELL
                                                  Trial Attorney
                                                  United States Department of Justice
                                                  Civil Division, Federal Programs Branch
                                                  1100 L Street, N.W.
                                                  Washington, DC 20005
                                                  Tel: (202) 305-0924
                                                  Fax: (202) 616-8460
                                                  Email: Kevin.Snell@usdoj.gov




                                             2
